Title: To James Madison from George Ellis, 16 April 1804 (Abstract)
From: Ellis, George
To: Madison, James


16 April 1804, New Bern. “Inclosed I send you the Original Obligations of the Officers of Administration of Leogan in the Island of St. Domingo, for sundries by them purchased for the Use of the army of the French Republic in the Year 1795 of my Brother & Co-partner Thos. Ellis, payment of which has never yet been made, tho.’ often called for by application in that place, finding by the Treaty of Louisiana that provision is made for Claims, for supplies &ce of this Nature, & advised by my friend & representative Wm. Blackledge Esqr.—I now take the liberty of requesting you to forward the inclosed to our agent in France by the earliest opportunity, as the time limited appears to be the Month of Octr. next for application, It is suggested to me that as this Claim is a special obligation for supplies payment might perhaps be made for the amt. here with Intt. without sending to France, of this you will be the best judge after perusal, A copy of the Original Bond or Obligation I have sent you translated for your perusal.
“I have some other Claims agt. the French Republic for Captures &ce. but the Vouchers being not yet complete, must forward them hereafter.
“Should the papers here sent you appear to be deficient either in form or substance, please to inform me as soon as possible after they reach you.” Adds in a postscript: “The inclosed papers being Open, after perusal please to seal & forward the same.”
